 1

 2

 3
                                UNITED STATES DISTRICT COURT
 4
                                        DISTRICT OF NEVADA
 5

 6   ______________________________________
                                           )
 7   KEVIN ALMY,                           )
                                           )
 8                Plaintiff,               )
                                           )                     3:17-cv-00382-RCJ-CBC
                                           )
 9         vs.
                                           )
                                           )                              ORDER
10   MINOR ADAMS et al.,                   )
                                           )
11                Defendants.              )
     _____________________________________ )
12                                         )
     KEVIN ALMY,                           )
13                                         )
                  Plaintiff,               )
14                                         )                     3:17-cv-00390-RCJ-WGC
           vs.                             )
                                           )
15                                         )                              ORDER
     MINOR ADAMS et al.,                   )
16                                         )
                  Defendants.              )
17                                         )

18          In Case No. 3:17-cv-382, Plaintiff Kevin Almy, a prisoner proceeding in pro se, sued

19   multiple Defendants under 42 U.S.C. § 1983 for various civil rights violations. Upon screening

20   under 28 U.S.C. § 1915A, the Court dismissed the Complaint, with leave to amend in part.

21   Plaintiff did not amend within 28 days, as ordered. Rather, he appealed, and the Court of

22   Appeals dismissed the appeal for lack of jurisdiction. Upon receiving the Court of Appeals’

23   order, the Magistrate Judge granted Plaintiff another 28 days to amend, increasing the total time

24   to 91 days. Plaintiff again did not timely amend. Rather, nine days after the time to amend



                                                   1 of 2
 1   expired the second time, he filed motions to extend time to amend and for the undersigned to

 2   recuse. Plaintiff claimed various health issues made him lethargic and impaired his cognitive

 3   abilities. The Court denied the motions to recuse. The Court also denied the motion to extend

 4   time, because the request was made after time to amend expired, and Plaintiff did not show

 5   excusable neglect. The Court dismissed the remaining claims with prejudice.

 6          In Case No. 3:17-cv-390, Plaintiff also sued multiple Defendants under § 1983. Upon

 7   screening under § 1915(e), 1 the Court dismissed, with leave to amend within 30 days. On the

 8   day amendment was due, Plaintiff filed motions to extend time to amend and for the undersigned

 9   to recuse. The motions mirrored those filed in the ‘382 Case. The Court denied the motion to

10   recuse for the same reason it denied the motion to recuse in the ‘382 Case but granted the timely

11   motion for an extension of time to amend.

12          Plaintiff has now filed motions in both cases demanding the Court rule on the previous

13   motions to recuse. Presumably, Plaintiff had not seen the Court’s previous order before he

14   dispatched the present motions, which are moot.

15                                            CONCLUSION

16          IT IS HEREBY ORDERED that the Motions (ECF No. 27 in Case No. 3:17-cv-382 and

17   ECF No. 18 in Case No. 3:17-cv-390) are DENIED as moot.

18          IT IS SO ORDERED.

19   DATED:this
     Dated   This 11 day
                28th
                    thdayof
                         of January,
                            March, 2019.
                                     2019.

20
                                                   _____________________________________
21                                                           ROBERT C. JONES
                                                          United States District Judge
22

23
     1 Although the allegations related to Plaintiff’s time in prison, he was no longer a prisoner at the
24   time of screening, but the Complaint was still subject to screening because he sought to proceed
     in forma pauperis.

                                                    2 of 2
